Citation Nr: 0612901	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  95-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran had active service from July 1955 to July 1957.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New York, New 
York, in May 1995, which denied the claim.

The case was previously before the Board in September 2003.  
The case has been returned to the Board for further 
consideration of the veteran's appeal.

The veteran provided testimony at a Travel Board hearing in 
August 2002, a transcript of which is on record.  Pursuant to 
38 C.F.R. § 20.707, the Board Member who conducts a hearing 
must participate in any decision made on that appeal.  In 
March 2006, the veteran was advised that his Travel Board 
hearing was held before a judge who no longer is employed at 
the Board.  Later that month, the veteran indicated that he 
did not wish to have an additional hearing.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's current right foot disorder was not present 
in service, or for many years thereafter.

3.  The competent medical evidence is against a finding that 
the veteran's current right foot disorder is causally related 
to military service.


CONCLUSION OF LAW

Entitlement to service connection for a right foot disorder 
is denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a July 1995 Statement of 
the Case (SOC), a December 1999 Supplemental Statement of the 
Case (SSOC), and a June 2005 SSOC.  These documents provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, he also was specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
medical records, VA outpatient treatment reports and 
examination reports, lay statements, a VA Form 646, and a 
hearing transcript.

In September 1994, the RO requested the veteran's service 
medical records (SMRs) from the National Personnel Records 
Center (NPRC), to include records of treatment for a right 
foot condition.  The RO was informed in October 1994 that 
those records are presumed to have been destroyed by the fire 
at the facility in 1973.  The RO again requested his SMRs 
from NPRC, but was advised in June 2003 that these records 
were likely destroyed in the 1973 fire, and that no SMRs or 
Army clinical records were available.  Subsequent 
correspondence from a military hospital in March 2004 
indicates no hospital reports or outpatient records are on 
file.  Thus, any further attempts to obtain SMRs would be 
futile.

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 
C.F.R. §3.159(c) (2005).

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2005).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The veteran essentially contends that he tore ligaments in 
his right foot during basic training at Fort Knox, Kentucky 
in 1955, and that this injury caused his current arthritic 
condition.  At his August 2002 Board hearing, he testified 
that his foot was traumatized when as many as three persons 
fell upon it and bent it awkwardly.  In correspondence from 
August 1994, he stated that he was treated at the base 
hospital, given approximately 2 or 3 months physical therapy, 
and placed on restricted duty.

In the present case, the veteran's service medical records 
were destroyed in a fire at the National Personnel Records 
Center in 1973.  There are no other medical records available 
from the veteran's period of service.  The veteran's DD Form 
214 indicates he was assigned to an armor unit.  As will be 
discussed below, the veteran has been diagnosed with 
arthritis in his first metatarsophalangeal joint.  This 
constitutes a current disability.  However, under Hickson, 
supra, the veteran's service connection claim requires 
competent medical evidence of a disease or injury in service 
or within a presumptive period, and competent medical 
evidence associating the veteran's current condition to such 
disease or injury.  The evidence of record does not establish 
either of these elements.

In an August 2002 letter from the veteran's spouse, she 
expresses her belief that the veteran's current arthritic 
foot condition is attributable to an injury he experienced in 
service.  The veteran indicated, in correspondence received 
September 1994, that his arthritis was caused by his in 
service injury.  Here, nothing on file shows that the veteran 
or his spouse has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, while they are competent as laypersons to 
describe symptomatology, their contentions cannot constitute 
competent medical evidence.

With respect to a right foot condition, various lay 
statements have been submitted.  An August 2002 letter from 
the veteran's sister concludes that the veteran was seriously 
hurt in basic training, put on "buck slip" for limited duty, 
and provided with special shoes.  A letter from his niece, 
received in August 2002 states that the veteran "was in fact 
injured while in training for the Army."  An August 2002 
letter from another sister states that the veteran suffers 
from pain and walks with a limp, and that the veteran was 
injured in basic training.  However, there is no indication 
that the veteran's sisters or his niece witnessed an injury 
and these letters were received over 45 years following the 
veteran's discharge from service.  Further, a layperson is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and such opinions are 
entitled to little weight.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu, 2 Vet. App. at 495 (1992).  
Therefore, their post service observations are probative in 
establishing the veteran has a foot condition, but they are 
not probative evidence of a disease or injury having occurred 
in service or a relation between the veteran's current 
condition and service.

With respect to chronicity of the veteran's condition, the 
veteran stated during August 1994 that he had severe foot 
pain for about 15 years.  The veteran commented during his 
October 1994 VA examination that symptoms in his foot have 
been developing over the years.  In hearing testimony before 
the Board during August 2002, the veteran reported the onset 
of noticeable foot problems and the beginning of medical 
treatment in the late 1970's.  This is over twenty years 
following the veteran's discharge from service.  He also 
testified that he was able to complete a physical training 
test for the police department without problems after 
service.  

There is no medical evidence of foot problems shortly 
following discharge from service, and the earliest medical 
evidence of record pertaining to a right foot condition is a 
private podiatry record from October 1993, over 36 years 
following the veteran's discharge.  These records show 
complaints of pain in the veteran's foot.  In addition, X-ray 
images in October 1994 showed degenerative arthritis of the 
first metatarsophalangeal joint, along with a small plantar 
calcaneal spur.  VA outpatient records from this time support 
this diagnosis.  The medical evidence of record fails to show 
a diagnosed foot condition for many years following service; 
thus, he is not entitled to the presumption of service 
connection for chronic conditions found in 38 C.F.R. § 3.307, 
3.309.

There is also no competent medical evidence of a relationship 
between the veteran's current right foot condition and 
service.  In a September 1994 outpatient treatment report and 
in the report from the veteran's October 1994 VA examination, 
the examiners indicated the veteran was injured in service in 
1955, and complained of foot pain since 1955.  The treatment 
report noted a diagnosis of osteoarthritis secondary to 
trauma.  However, the report of in-service injury and 
continuous pain was based on a history provided by the 
veteran, which is not supported by competent evidence of 
record.  

Specifically, while the veteran has at times noted foot pain 
since 1955, at other times he reported the pain as beginning 
in the 1970s.  Further, he indicated that he was able to pass 
a police physical training examination shortly after service.  
Thus, the Board places little probative value on the 
opinions.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).

The loss of records that occurred in the 1973 fire at the 
NPRC is unfortunate.  However, notwithstanding this fact, the 
earliest medical evidence of a chronic right foot condition 
is over 36 years following the veteran's discharge from 
service.  In the absence of competent corroborating evidence 
of an injury in service, or medical evidence of any chronic 
right foot condition for 36 years following discharge from 
service, the Board finds that the preponderance of the 
evidence is against the claim.  Thus, entitlement to service 
connection for a right foot condition is denied.


ORDER

Service connection for a right foot condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


